Citation Nr: 1112042	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-36 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2008, a statement of the case was issued in August 2009, and a substantive appeal was received in September 2009.

The issues of entitlement to service connection for right ankle disability and for bronchitis/asthma, and entitlement to increased ratings for status postoperative, removal of Morton's neuroma, 3rd interspace, right foot and for status post Caldwell, Luc procedure for recurrent maxillary sinusitis with sinus headaches were raised by the Veteran's April 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for cervical spine disability.  The Board notes that the Veteran's claim includes entitlement based on a secondary service connection theory.  In this regard, in a statement dated in March 2003, the Veteran contended that her neck disability was related to her service-connected low back disability.  At the RO hearing, the Veteran's representative also referenced a secondary service connection theory.  The Board notes that the Veteran is already service-connected for status postoperative, laminectomy, foraminotomy and partial discectomy for herniated nucleus pulposus, L5-S1.  

Although VA examinations were conducted in June 2002 and February 2008, it does not appear that etiology opinions regarding the cervical spine were rendered.  Appropriate action to develop the record in this regard is therefore necessary.

Lastly, in light of the need to return the case for additional development, the AMC/RO should obtain any missing VA treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain any VA treatment records (not already of record) relevant to the appeal.

2.  Then, the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of her cervical spine disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should offer the following opinions:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's cervical spine disability is causally related to her active duty service or any incident therein?

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's cervical spine disability is proximately due to or the result of her service-connected status postoperative, laminectomy, foraminotomy and partial discectomy for herniated nucleus pulposus, L5-S1?

c)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's cervical spine disability has been aggravated by her service-connected status postoperative, laminectomy, foraminotomy and partial discectomy for herniated nucleus pulposus, L5-S1?  The term 'aggravation' is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

3.  In the interest of avoiding further remand, the AMC/RO should review the examination report obtained and ensure that adequate opinions with rationale have been offered.

4.  Thereafter, the issue on appeal should be readjudicated under both direct and secondary theories of service connection.  If the benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



